DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROBERT BAEHREN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                 Nos. 4D17-0204, 17-0205 and 17-0206

                           [October 26, 2017]

   Consolidated appeal of order denying rule 3.801 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Martin County; Lawrence
M.    Mirman,       Judge;    L.T.   Case      Nos.    432014CF000404A,
432014CF000750A and 432014CF000772A.

   Robert Baehren, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.